             IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF NORTH CAROLINA
                      WESTERN DIVISION

RALEIGH-DURHAM AIRPORT AUTHORITY
(a/k/a RALEIGH DURHAM INTERNATIONAL
AIRPORT),                                           Case No. 5:19-cv-304-D

                 Plaintiff,
vs.

WARD TRANSFORMER COMPANY, INC.; BBC I,         ORDER TO DISBURSE
LLC; THE STATE OF NORTH CAROLINA;                CONDEMNATION
PROGRESS ENERGY, INC. (d/b/a CAROLINA               DEPOSIT
POWER & LIGHT COMPANY); THE UNITED                    -AND-
STATES OF AMERICA; THE UNITED STATES           FINAL JUDGMENT IN
ENVIRONMENTAL PROTECTION AGENCY;              CONDEMNATION ACTION
UNKNOWN PERSONAL REPRESENTATIVES,
HEIRS, AND DEVISEES OF ROBERT E. WARD,
JR., AND WIFE, VIRGINIA P. WARD; WAKE
COUNTY DEPARTMENT OF TAX
ADMINISTRATION; YOUNG MOORE AND
HENDERSON, P.A.; ROBERT E. WARD, III '
INDIVIDUALLY AND AS TRUSTEE OF THE
GST OVERFLOW TRUST, AS HEIR AND
SUCCESSOR IN INTEREST TO THE
INTERESTS HELD BY ROBERT E. WARD, JR.
AND WIFE, VIRGINIA P. WARD IN THE DEEDS
OF TRUST RECORDED AT BOOK 5407, PAGE
855 AND 858 OF THE WAKE COUNTY, NORTH
CAROLINA, REGISTER OF DEEDS, and THOSE
CERTAIN LANDS CONTAINING
APPROXIMATELY 12.23 ACRES AND LYING
AND BEING IN CEDAR FORK TOWNSHIP,
WAKE COUNTY, NORTH CAROLINA, AND
BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS: BEING ALL OF LOT 1,
CONTAINING 9.272 ACRES, MORE OR LESS
AND LOT 2, CONTAINING 2.50 ACRES, MORE
OR LESS, AS SHOWN ON MAP ENTITLED
"RECOMBINATION PLAT FOR WARD
TRANSFORMER COMPANY, INC." RECORDED
IN BOOK 1999, PAGE 1944, WAKE COUNTY
REGISTRY, REFERENCE TO WHICH IS


                                      1
      Case 5:19-cv-00304-D Document 62 Filed 12/07/20 Page 1 of 9
HEREBY MADE FOR A MORE ACCURATE
DESCRIPTION BY METES AND BOUNDS AND
FURTHER ALSO AND BEING MORE
PARTICULARLY DESCRIBED BY THE
BOUNDARY SURVEYS PREPARED BY MCKIM
& CREED, INC. DATED MARCH 9, 2018 AND
MARCH 12, 2018. ALSO, BEING THE·
PROPERTY CONVEYED TO WARD
TRANSFORMER CO., INC. BY DEEDS
RECORDED IN BOOK 1695, PAGE 73, BOOK
1730, PAGE 140, BOOK 1910, PAGE 462, BOOK
1830, PAGE 457 AND BOOK 13509, PAGE 1806,
WAKE COUNTY REGISTRY AND IDENTIFIED
AS TAX PARCEL ID# 0074293 AND PIN
#0768731351 (6730 MT. HERMAN ROAD,
RALEIGH, NC 27560) AND TAX PARCEL ID
#0316138 AND PIN #0768723932 (6800 MT.
HERMAN ROAD, RALEIGH, NC 27560).

                    Defendants.


      This matter is before the Court on an unopposed motion for entry of final

judgment in this condemnation action following resolution of the issues of just

compensation and distribution of the condemnation deposit.      Having carefully

considered the motion and the record in this case, the Court hereby GRANTS the

motion, DIRECTS the Clerk to distribute the condemnation deposit pursuant to this

Order, and ENTERS FINAL JUDGMENT.

                              FINDINGS OF FACT

      The Court hereby finds the following facts:

      1.    Plaintiff Raleigh-Durham Airport Authority ("RDUAA'') originally filed

this condemnation action in the Superior Court of Wake County, North Carolina, at

Case No. 19 CV 8659, on June 26, 2019 ..



                                            2
       Case 5:19-cv-00304-D Document 62 Filed 12/07/20 Page 2 of 9
      2.     The United States of America properly removed this action to this Court

on July 23, 2019.

      3.     This Court possesses subject matter jurisdiction over this action and in

rem jurisdiction over the property at issue in this action and the parties' interests

therein, and venue in this Court is proper.

      4.     The property that is subject to this condemnation action (the "Subject

Property") is described as follows:

             Those certain lands containing approximately 12.23 acres
             and lying and being in Cedar Fork Township, Wake
             County, North Carolina, and being more particularly
             described as follows:

             Being all of Lot 1, containing 9.272 acres, more or less and
             Lot 2, containing 2.50 acres, more or less, as shown on map
             entitled "Recombination Plat for Ward Transformer
             Company, Inc." recorded in Book 1999, Page 1944, Wake
             County Registry, reference to which is hereby made for a
             more accurate description by metes and bounds and
             further also and being more particularly described by the
             boundary surveys prepared by McKim & Creed, Inc. dated
             March 8, 2018.

             Also, being the property conveyed to Ward Transformer
             Co., Inc. by deeds recorded in Book 1695, Page 73, Book
             1730, Page 140, Book 1910, Page 462, Book 1830, Page 457
             and Book 13509, Page 1806, Wake County Registry and
             identified as Tax Parcel ID # 007 4293 and PIN
             #0768731351 (6730 Mt. Herman Road, Raleigh, NC 27560)
             and Tax Parcel ID #0316138 and PIN #0768723932 (6800
             Mt. Herman Road, Raleigh, NC 27560). Lot 1 was formerly
             known as 6852 Mt. Herman Road.

The Subject Property is also shown on the plat filed by RDUAA. (Dkt. 48-1.)




                                              3
        Case 5:19-cv-00304-D Document 62 Filed 12/07/20 Page 3 of 9
      5.     RDUAA seeks to condemn the Subject Property for a valid public

purpose, namely, for use in connection with the expansion of an airport runway,

including for use as a buffer zone.

      6.     RDUAA deposited $2,935,200 (the "Condemnation Deposit") with the

Wake County Clerk of Superior Court to be distributed to the named Defendants

based upon their respective interests and controlling law. On December 11, 2019, the

Wake County Superior Court transferred those deposited funds and all accrued

interest thereon, then totaling $2,935,325.65 to the Clerk of this Court. (Dkt. 42.)

      7.     RDUAA duly and properly filed a Memorandum of Action regarding this

condemnation proceeding on June 27, 2019 with the Wake County, North Carolina,

Register of Deeds, at Book 017488, Page 00981 to -93.

      8.     The Defendants named in this action received the notice of this action

required by law. All defendants have answered other than "Unknown Personal

Representatives, Heirs, and Devisees of Robert E. Ward, Jr., and Wife, Virginia P.

Ward Claiming an Interest in the Deeds of Trust recorded at Book 5407, Page 855

and 858 of the Wake County, North Carolina, Register of Deeds" (the "Unknown

Heirs"). RDUAA duly and properly served notice of this action upon the Unknown

Heirs by publication and also mailed information about this proceeding to the sister

of Virginia P. Ward. No person claiming to be an heir of Robert E. Ward, Jr., or

Virginia P. Ward appeared or filed an answer other than Robert A. Ward, III, who is

President of Defendant Ward Transformer Company, Inc. ("Ward Transformer").




                                              4
        Case 5:19-cv-00304-D Document 62 Filed 12/07/20 Page 4 of 9
      9.       By Order of this Court, the Clerk disbu;rsed from the Condemnation

Deposit the sum of $32,648.42 to the Wake County Department of Tax

Administration, which, through counsel confirmed receipt thereof. (Dkt. 41, 46.)

That disbursement extinguished the lien of Wake County Department of Tax

Administration and fully satisfied its lien interest in the Subject Property.

      10.      The Defendants claiming a primary interest in the Subject Property are

Ward Transformer, which has a recorded deed to the Subject Property and the United

States of America and the United States Environmental Protection Agency

(collectively, the "United States"), which claim one or more liens on the property

pursuant to the Comprehensive Environmental Response, Compensation, and

Liability Act, 42 U.S.C. § 9601, et seq. (the "CERCLA liens"). Ward Transformer and

the United States initially disputed how the Condemnation Deposit should be

distributed.

      11.      Ward Transformer and · the United States have reached a final,

government-approved settlement, after publication of the Settlement Agreement in

the Federal Register, public comment period, and final Government approval. Ward

Transformer and the United States have agreed how the remaining Condemnation

Deposit should be distributed, as well as other issues. The Settlement Agreement

provides that $2,135,200 of the deposited funds at issue be disbursed to the United

States Environmental Protection Agency, and the balance of the deposited funds

should be paid to Ward Transformer.




                                              5
        Case 5:19-cv-00304-D Document 62 Filed 12/07/20 Page 5 of 9
      12.      Distribution of the remaining Condemnation Deposit as agreed by Ward

Transformer and the United States will provide full and just compensation to Ward

Transformer and the United States for RDUAA's condemnation of their interests in

the Subject Property.

      13.      Ward Transformer separately reached agreement with Defendant

Young Moore and Henderson, P.A. to satisfy its lien. (Dkt. 52 at 3.)

      14.      No further payment of just compensation from RDUAA to any

Defendant is required relative to RDUAA's condemnation of interests in the Subject

Property.

      15.      In this action, RDUAA has added Duke Energy Carolinas, LLC ("Duke

Energy'') (successor in interest to Carolina Power. & Light Company and Progress

Energy, Inc.) and BBC I, LLC ("BBC I") as notice parties because of the public records

reflect that they have easement interests in the Subject Property as follows:

                  a. As to Duke Energy, utility easements to Carolina Power & Light

            Company d/b/a Progress Energy, Inc., recorded at Book 1632, Page 128 and

            Book 3873, Page 196 of the Wake County Registry, and

                  b. As to BBC I, a sewer easement in favor of Mount Hermon

            Company, recorded at Book 2739, Page 495 of the Wake County Registry.

(the "Recorded Easements"). RDUAA has not sought in this action to extinguish the

Recorded Easements.       This action and this judgment shall not be deemed to

adjudicate the validity of, or to extinguish, the Recorded Easements or to prejudice

RDUAA's right to file a condemnation action regarding those easement rights in the




                                             6
       Case 5:19-cv-00304-D Document 62 Filed 12/07/20 Page 6 of 9
future or to prejudice the rights of the holders of the Recorded Easements to defend

the Recorded Easements in any future action.

      16.   As of the filing of the condemnation complaint on June 26, 2019 (the

"Complaint"), RDUAA became the fee simple owner of the Subject Property, subject

only to the interests set out in Recorded Easements, and this judgment will formally

pass title of the Subject Property to RDUAA as fee simple owner of the Subject

Property, subject only to the interests set out in the Recorded Easements.

                            CONCLUSIONS OF LAW

      1.    This Court possesses subject matter jurisdiction of this action and

jurisdiction over the Defendants and the Subject Property.

      2.    All Defendants have received proper notice and service of this action.

The Unknown Heirs have received the notice required by law and have not appeared

or asserted any interest in the Subject Property or claimed entitlement to just

compensation relative to RDUAA's condemnation of the Subject Property.

      3.    RDUAA is authorized to condemn the Subject Property pursuant to N.C.

Gen. Stat. Ch. 136, Art. 9 and 1981 N.C. Sess. Laws, Ch. 1192.

      4.    RDUAAhas fully complied with N.C. Gen. Stat. Ch. 136, Art. 9 and 1981

N.C. Sess. Laws, Ch. 1192 relative to the condemnation of the Subject Property.

      5.    RDUAA's taking of the property is for a valid, authorized public purpose.

      6.    The Condemnation Deposit is sufficient to provide just compensation to

all parties who are entitled to compensation relative to RDUAA's condemnation of

the Subject Property.




                                             7
       Case 5:19-cv-00304-D Document 62 Filed 12/07/20 Page 7 of 9
      7.        The settlement between Ward Condemnation and the United States is

final and reasonably allocates the just compensation at issue in this action.

      8. ·      No other Defendant is entitled to just compensation in this action.

      9.        The interests of all Defendants in the Subject Property, aside from the

Recorded Easements, have been extinguished by this action.

      10.       RDUAA is the fee simple owner of the Subject Property, subject only to

the interests set out in the Recorded Easements.

                                         DECREE

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that:

      1.        Effective June 26, 2019, fee simple absolute title to the Subject Property

as described in the Complaint, vested in RDUAA free and discharged of all claims

and liens of every kind whatsoever, except for the Recorded Easements identified

herein.

      2.        The Clerk of this Court shall make the following disbursements from the

deposited funds in this action with the Court:

                   a. $2,135,200 to the United States of America in satisfaction of the

             United States Environmental Protection Agency's federal liens against the

             subject properties, payable as follows:

                             U.S. Environmental Protection Agency
                             Superfund Payments - Region 4
                             Cincinnati Finance Center
                             P.O. Box 979076
                             St. Louis, MO 63197-9000
                             Memo: Site/Spill ID A4S4 CERCLA Docket No. 04-2020-
                             2501




                                                 8
          Case 5:19-cv-00304-D Document 62 Filed 12/07/20 Page 8 of 9
                  b. Following disbursement to the U.S. Environmental Protection

           Agency, the balance of funds remaining in the registry of the Court shall be

           disbursed to Defendant Ward Transformer Company, Inc., payable as

           follows:

                           Ward Transformer Company, Inc.
                           c/o Mr. George House
                           Brooks Pierce McLendon Humphrey & Leonard LLP
                           PO Box 26000
                           Greensboro, NC 27420

      3.      This Order shall constitute FINAL JUDGMENT as to all claims,

causes of action, and parties.

      4.      This Order and Judgment shall be recorded in the public records of the

Wake County Register of Deeds.


        SO ORDERED. This .:L day of December 2020.



                                                      JSC.DEVERID
                                                      United States District Judge




       Case 5:19-cv-00304-D Document 62 Filed 12/07/20 Page 9 of 9
